Citation Nr: 1538169	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to an evaluation in excess of 20 percent for residuals of shell fragment wounds to the left anterior chest and left upper arm with retained foreign bodies rated as injury to Muscle Group II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee disability, a right knee disability, and a left hand disability in addition to the issue of entitlement to an increased evaluation for residuals of shell fragment wounds to the left anterior chest and left upper arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for osteoarthritis of the left knee was denied by an August 2000 rating decision that was not appealed.

2.  Evidence received subsequent to the August 2000 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied a claim for service connection for osteoarthritis of the left knee is final.  38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received since the August 2000 rating decision, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a decision dated in August 2000, the RO denied the Veteran's claims for service connection for osteoarthritis of the left knee.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).  No new and material evidence was received within a year of the August 2000 rating decision.  Thus, the August 2000 decision is final.  

The Veteran's application to reopen his claim of service connection for a left knee disability was received in March 2003.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a September 2012 Supplemental Statement of the Case, it appears that the RO reopened the Veteran's claim of entitlement to service connection for a left knee disability but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The August 2000 rating decision apparently denied the Veteran's claim on the fact that the Veteran's service medical records were completely silent for any complaint, treatment or diagnosis of a left knee condition; that the Veteran was seen on one occasion with complaint of pain in his legs on prolonged standing or marching in February 1969 with an impression of muscle aches; and that the separation examination was completely negative for any left knee diagnosis.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The Board, however, notes that the Veteran is the recipient of a Purple Heart and Combat Infantry Badge.  Thus, the evidence shows that the Veteran participated in combat related activities during his service in Vietnam.  The law provides that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, notwithstanding the fact that the reported combat related incident is not documented in the service treatment records, the Veteran's lay testimony coupled with his military medal and badge constitute satisfactory evidence that he sustained an injury to his left knee during combat, which is consistent with the circumstances, conditions, or hardships of his service.  Id.

In support of his claim, the Veteran submitted a January 2009 statement from his sister indicating that the Veteran was shot in both knee caps in Vietnam and that upon his return, he was limping; a statement from his brother indicating that he saw scars from wounds including his knees; and a statement from a high school friend indicating that for quite some time after service, the Veteran walked with a noticeable limp.  In addition, a June 2006 Primary Care Outpatient H & P Note indicates that the Veteran reported that he was in combat and got hurt when he fell on his knees, landed on some shrapnel which punctured his knees, and that he has had knee pain ever since then.

The Board finds that the evidence received since the August 2000 rating decision is neither cumulative nor redundant.  Further, the new evidence relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence relates to the fact that the Veteran did sustain a left knee injury during combat in Vietnam.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, the Board finds that the evidence received subsequent to August 2000 rating decision is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been received, the claim for entitlement service connection for a left knee disability is reopened; to this extent only the appeal is granted.


REMAND

A review of the claims file shows that the Veteran submitted a VA Form 9 which indicated that he wanted a BVA hearing at the RO before a Member of the Board (i.e., Travel Board hearing).  In December 2014, the RO sent the Veteran a letter indicting that a hearing had been scheduled for February 5, 2015.  On January 5, 2015, the Veteran and his representative called with information that the Veteran would be relocating to Michigan in January and requested a hearing to be rescheduled to a location closer to where he would be residing.  Later that month, the RO received the Veteran's statement that he was not moving, and requested to attend his original hearing scheduled for February 4, 2015.  The Veteran failed to report for his hearing scheduled on February 4th or 5th 2015.  In May 2015, the RO received the Veteran's statement asking when his Travel Board hearing would be scheduled and noted that he had been waiting for the hearing since 2011.  He also reiterated that he did not move and wanted to be rescheduled for Florida.

As there was apparently some confusion by the Veteran as to when his original hearing was to be held and there is no indication that the RO sent a reminder notice or other communication after the Veteran requested that his hearing be rescheduled, it is the Board's opinion that another Travel Board hearing be scheduled.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  If the Veteran no longer desires such a hearing, he should so indicate to the RO in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


